Ryan, C. J.
The criticisms made by the learned counsel for the appellant upon the complaint and upon the notice to take depositions, if well founded, could not affect any substantial right of the appellant; and should therefore be disregarded upon appeal from the judgment. Bonnell v. Gray, 36 Wis., 574.
The exception to each and every part of the charge of the court below is unavailing to the appellant; parts of the charge not being questioned, and being manifestly correct. Nisbet v. Gill, 38 Wis., 657.
The objection to the competency of the depositions, made first upon the trial, came too late. Sec. 2, ch. 267 of 1864.
The objection “ to each of the several interrogatories propounded to the witnesses, as the same were severally read, as well as to the several answers to each of said interrogatories,” was altogether too general to found a proper exception. In such a case, if a single question put to a witness, or a single answer given by a witness, be competent and proper, the excej)tion will go for nothing here, for reasons similar to those applying to a general exception to the charge of the court. It is the duty of parties to designate specifically the parts of the evidence, and of the charge to which they object. We could not assume the burden of examining every question and answer in depositions or bills of exceptions, often very long and tedious, simply to encourage a loose practice or to save counsel *357the labor of making their objections appropriately and intelligently. Counsel are expected to take suck exceptions only as they rely on, and to take them specifically. General and sweeping exceptions to any things resting in detail, will be disregarded here, when any single detail is correct. "We are glad that we can establish this rule, in a case in which we should not have disturbed the judgment for any proper exception to any question or answer in the depositions.
By the Court. — The judgment of the court below is affirmed.